PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/542,622
Filing Date: 16 Aug 2019
Appellant(s): LUDWIG, Christopher



__________________
Ronald E. Brown
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	The Appellant argues on page 7 of the Brief in regard to the rejections of independent claims 1, 12 and 20 that the cited “hinge element” structure of Chan (U.S. Pat. 5,529,224) “is at the outlet of the device and is essentially the only structural element controlling flow from the outlet.”  The Appellant continues to argue that “This is quite different from the hinge element having first and second configurations to control flow to a downstream structure, including a protruding element.”
	As previously indicated in the Action of 10 June 2021, the “hinge element” is interpreted as “separate interlocking assemblies” from paragraph [0007] and “The hinge element 16 is, for example, but not limited to, a press-to- close zipper or a self-mating zipper, typically with outwardly extending interlocking elements... The design of this hinge element 16 could likewise be an adhesive element or a form of hook- and-loop closure” from paragraph [00024].
The primary reference, Steele (U.S. Pat. 9,963,284), as explained in the 35 U.S.C. § 103 rejection discloses a valve element controlling flow from the outlet of a package, including a protruding element (20) formed between a base layer (22) and a flexible layer (the unlabeled upper layer of the protruding element (bubble valve closure 20), a channel layer (14) forming a 
Steel is silent in regards to a hinge element attached to the valve.
Chan discloses self-closing liquid dispensing package with a flat channel valve (identified in figures such as Figures 1 and 20, below, as part 20) (col. 11, lines 47-53), the package having a first configuration (Fig. 35: unfolded) and second configuration (Fig. 36: folded) utilizing a hinge element (“separate interlocking assemblies” (64a, 64b)) wherein:
in the first configuration (Fig. 35), the apparatus is unfolded and fluid can flow to the protruding element of the valve (the discharge end of the flat channel valve (20)) and,
in the second configuration (Fig. 36), the apparatus is folded and fluid is prevented from flowing to the protruding element of the valve (the discharge end of the flat channel valve (20)).
Therefore, it would have been obvious to use both the protruding element (of Steele) and to fold the apparatus (up stream of Steele’s protruding valve element) in order to prevent the channel valve from leaking while securing the second configuration using the separate interlocking assemblies (“hinge element”).

    PNG
    media_image2.png
    385
    591
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    361
    459
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    843
    599
    media_image4.png
    Greyscale


	The Appellant argues on page 8 that the Genosar reference used in the rejection of claims 4 and 5 fail to remedy the deficiencies of Steele and Chan in the rejection of claim 1.
	Genosar was used to teach the claim limitations of a central area of reduced thickness of the hinge element and a ramped area proximate the central area of reduced thickness.  As previously explained, Chan teaches the hinge element limitation of claim 1.
	The Appellant argues on page 8 that the Dias reference used in the rejection of claims 6, 7 and 15 fail to remedy the deficiencies of Steele and Chan in the rejection of claims 1 and 12.
	Dias was used to teach the claim limitations of a self-mating zipper.  As previously explained, Chan teaches the hinge element limitation of claims 1 and 12.
	The Appellant argues on page 9 that the Jackson reference used in the rejection of claims 11 and 17 fail to remedy the deficiencies of Steele and Chan in the rejection of claims 1 and 12.

	The Appellant argues on page 9 that the Genosar reference used in the rejection of claims 13 and 14 fail to remedy the deficiencies of Steele and Chan in the rejection of claim 12.
	Genosar was used to teach the claim limitations of a central area of reduced thickness of the hinge element and a ramped area proximate the central area of reduced thickness.  As previously explained, Chan teaches the hinge element limitation of claim 12.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MJM/11 January 2022
Conferees:
/JESSICA CAHILL/Primary Examiner, Art Unit 3753 
                                                                                                                                                                                                       /PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.